:2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending. Claims 1, 8, 13, and 16 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-14, and 16-19 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to judicial exception involving abstract ideas, mathematical concepts and mental processes without significantly more.
101 Analysis Step 1:
Claims 1-7 are directed to a method.
Claims 8-12 are directed to a system, i.e., machine.

Claims 16-20 are directed to a method.
Therefore, claims 1-20 fall into at least one of the four statutory categories.
101 Analysis Step 2A, Prong 1:
Step 2A, Prong 1 of the 2019 Patent Examiner's Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas:
a) mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations
b) certain methods of organizing human activity, and/or fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
c) mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection.
determining, with a computing system and based on the merit function, a tool string design for a tool string (mental processes), and wherein the tool string design satisfies the merit function (mental processes).
Claim 8 recites, in part, determine, based on the merit function, a tool string design for a tool string (mental processes), and wherein the tool string design satisfies the merit function (mental processes).
Claim 13 recites, in part, determining, using a dictionary learning algorithm with sparse coding, one or more atoms based on the merit function, wherein the dictionary learning algorithm uses a dictionary of system parameters (mathematical concepts), determining a tool string design based on the one or more atoms (mental processes), and wherein the tool string design satisfies the merit function (mental processes).
Claim 16 recites, in part, determining, with a computing system and based on the merit function, an optical element design (mental processes), wherein the optical element design satisfies the merit function (mental processes).
The "determining," and "satisfies," above identified elements recite limitations that fall within the Mental Processes enumerated category of abstract ideas. Given the broadest reasonable interpretation, are equivalent to a person making an evaluation based on data the appropriate tool to use for a process, and then deciding if the selected tool matches (i.e., satisfies) the data and mathematical function. The inclusion of “atoms” does not changes this because the atoms are essentially design parameter options for the person to mentally select between.

101 Analysis Step 2A, Prong 2:
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:
Claim 1 recites the following additional limitations: “receiving a merit function…” is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. Also, “wherein the tool string design comprises an indication of one or more tools used to form a tool string for performing the process in the wellbore” is an example of adding insignificant extra-solution activity (post-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of necessary data outputting.
Claim 8 recites the following additional limitations: “a processor; a memory, wherein the memory comprises a machine learning model, and wherein the machine learning model, when executed on the processor, configures the processor to:”, which are examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, the additional limitations invoke computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or 
Claim 13 recites the following additional limitations: “receiving a merit function…” is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. Also, “wherein the tool string design comprises an indication of one or more tools used to form a tool string for performing the process in the wellbore” is an example of adding insignificant extra-solution activity (post-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of necessary data outputting.
Claim 16 recites the following additional limitations: “receiving a merit function…” is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering.
Further, the additional limitations of claims 11 and 20 are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).1.).
Dependent claims 2, 4-7, 9, 11-12, 14, and 17-19 further elaborate upon the recited abstract ideas in claims 1, 8, 13 and 16, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
101 Analysis Step 2B: Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. When considered individually or in combination, the additional limitations of claims 
The limitation “receiving a merit function…” in each of the independent claims, is an example of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP § 2106.05(d).II). Specifically, the additional limitation is an example of receiving or transmitting data over a network.
The limitation providing “an indication…” is an example of necessary outputting akin to presenting offers (options for tool parameters) and does not meaningfully limit the claim in any way. This generic output amounts to simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP § 2106.05(d).II).
Regarding the generic computer recitations in the claims, (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an 
Dependent claims 2, 4-7, 9, 11-12, 14, and 17-19 further elaborate upon the recited abstract ideas in claims 1, 8, 13 and 16, but do not provide any additional elements that provide an inventive concept, and so do not amount to significantly more than the abstract idea.
Claims 1-2, 4-9, 11-14, and 16-19 are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 12, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al., US Patent Application Publication No. 2018/0320516 (Price).




receiving a merit function, wherein the merit function comprises one or more defined objectives for performing a process in a wellbore (Price, Fig. 8 evaluating merit functions; [0038] “The predictive performance of ICE 202 may be evaluated in terms of accuracy and sensitivity for measuring the desired characteristic of the sample. A merit-based function such as a standard error of calibration (SEC), a root mean SEC (RMSEC), a sensitivity, an accuracy, or any combination of the above is used to determine the quality of a given ICE 202 design.”; [0039] “additional ICE 202 may include layers 203 and 204 selected according to a signal from a detector output (e.g., signal 135n+l from detector 130n+i, cf. FIG. 1). More specifically, the number and thicknesses of layers 203 and 204 are determined such that signal 135n+l improves (e.g., reduces or increases) a value of the merit-function associated with the desired characteristic)); and 
determining, with a computing system and based on the merit function, a tool string design for a tool string (Price, [0038] “Designing ICE 202 may include …. A merit-based function such as a standard error of calibration (SEC), a root mean SEC (RMSEC), a sensitivity, an accuracy, or any combination of the above is used to determine the quality of a given ICE 202 design.”; [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling (LWD) operation, according to estimated wellbore or formation fluid properties.”; [0056] “Step evaluating, with a merit function and the transmission function of the first add-on ICE, a predictive performance of a modified optical computing device according to the characteristic of the sample.” Examiner’s Note (EN): the ICE is construed as a tool.), wherein the tool string design comprises an indication of one or more tools used to form a tool string for performing the process in the wellbore (Price, [0056] “Step 806 includes evaluating, with a merit function and the transmission function of the first add-on ICE, a predictive performance of a modified optical computing device according to the characteristic of the sample.” EN: The results of the evaluations discloses an indication), and wherein the tool string design satisfies the merit function (Price, [0060] “Step 808 may include evaluating the predictive performance of the modified optical computing device with the selected merit function. Step 808 may include designing a single add-on ICE and developing a new 'n+1 '-element multivariate regression model for the modified optical computing device, having a superior predictive performance relative to a multivariate regression model for the un-modified optical computing device.”).

Claim 2. Price discloses the method of claim 1, further comprising; receiving one or more system constraints, wherein determining the tool string design is further based on the one or more system constraints (Price, [0055] “Step 804 includes generating a transmission function from a first add-on ICE. In some embodiments, step 804 includes generating a transmission of electromagnetic radiation through a plurality of alternating layers of material in the first add-on ICE as a function of wavelength. Step 804 may include forming the initial ICE design by randomly assigning a certain number of dielectric layers and thicknesses for the given and wherein the tool string design satisfies the merit function and the one or more system constraints (Price, [0061] “Step 808 may include adjusting a physical property of the first add-on ICE when the second merit function value fails to improve upon the first merit function value. In some embodiments, step 810 includes adjusting a property of the additional ICE when the predictive performance of the modified optical computing device is not better than the predictive performance of the un-modified optical computing device.”).

Claim 3. Price discloses the method of claim 1, wherein the tool string design comprises: a first tool string design for a first tool string, wherein the first tool string is used to perform a first process in the wellbore; and a second tool string design for a second tool string, wherein the second tool string is used to perform a second process in the wellbore, wherein the second process is performed after the first process (Price, [0061] “Step 808 may include adjusting a physical property of the first add-on ICE when the second merit function value fails to improve upon the first merit function value. In some embodiments, step 810 includes adjusting a property of the additional ICE when the predictive performance of the modified optical computing device is not better than the predictive performance of the un-modified optical computing device [unmodified is a first tool string design]. Step 808 may include iteratively regressing on layer thicknesses of the first add-on ICE until a value of the merit function for the modified optical computing device is better than a value of the merit function for the un-modified optical computing device [each iteration is a second or subsequent tool design]. For example, in some embodiments step 810 includes iteratively adjusting the 

Claim 7. Price discloses the method of claim 1, wherein the one or more tools comprise: a carrier, a gauge carrier, a gauge, a recorder, a port, a slot, a carrier gun, a piston assembly, a valve, a bypass valve, a valve assembly, a shut-in valve, a circulation valve, a reverse circulation valve, a safety valve, a drain valve, a drill stem testing tool, a nozzle, a packer, a safety joint, a sample container, a perforating gun, a perforated pipe, a shoe, a sampling tool, a logging tool, a drill stem testing tool, a fracturing tool, a drilling tool, a completion tool, a perforating tool, a repair tool, a work over tool, or any components thereof (Price, [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling (LWD) operation, according to estimated wellbore or formation fluid properties. Drilling system 600 may be configured to drive a bottom hole assembly (BHA) 604.”)

Claim 8. Price discloses A system for determining a tool string design, the system comprising: a processor (Price, Fig. 1 controller 160 with processor 161); a memory (Price, Fig. 1 memory 162), wherein the memory comprises a machine learning model, and wherein the machine learning model, when executed on the processor, configures the processor to (Price, [0071] “Those skilled in the art will readily appreciate that the methods described herein, or 

Claim 9. Incorporating the rejections of claims 2 and 8, claim 9 is rejected as discussed above for substantially similar rationale. 

Claim 10. Incorporating the rejections of claims 3 and 8, claim 10 is rejected as discussed above for substantially similar rationale.

Claim 12. Incorporating the rejections of claims 7 and 8, claim 12 is rejected as discussed above for substantially similar rationale. 

Claim 16. Price discloses A method for designing an optical element, the method comprising: receiving a merit function, wherein the merit function comprises one or more defined optical characteristics for an optical element (Price, Fig. 8 evaluating merit functions; [0038] “The predictive performance of ICE 202 may be evaluated in terms of accuracy and sensitivity for measuring the desired characteristic of the sample. A merit-based function such 
determining, with a computing system and based on the merit function, an optical element design (Price, [0031] “FIG. 2 illustrates a cross-sectional view of an exemplary ICE 202 for adding on an optical computing device to improve the measurement of a characteristic of sample 150.”; [0038] “Designing ICE 202 may include …. A merit-based function such as a standard error of calibration (SEC), a root mean SEC (RMSEC), a sensitivity, an accuracy, or any combination of the above is used to determine the quality of a given ICE 202 design.”; [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling (LWD) operation, according to estimated wellbore or formation fluid properties.”; [0056] “Step 806 includes evaluating, with a merit function and the transmission function of the first add-on ICE, a predictive performance of a modified optical computing device according to the characteristic of the sample.”) wherein the optical element design satisfies the merit function (Price, [0060] “Step 808 may include evaluating the predictive performance of the modified optical 

Claim 17. Price discloses the method of claim 16, wherein the merit function defines an optical spectrum, and wherein the optical element design comprises a thickness of one or more thin film layers on an optical element (Price, [0023] “the plurality of sensing elements includes a plurality of alternating layers of two materials having a different index of refraction. In the system, an add-on integrated optical element includes a plurality of alternating layers of two materials having a different index of refraction. In the system, a thickness of each layer and a number of the plurality of alternating layers of the add-on integrated optical element are selected according to an add-on intensity of the sample light transmitted through the add-on integrated optical element. Accordingly, the additional intensity improves a merit function.”).

Claim 20. Price discloses the method of claim 16, further comprising: providing the optical element having the optical element design (Price, [0068] “including fabricating the modified add-on ICE to be included in the modified optical computing device.”); and disposing the optical element in a wellbore (Price, [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 11, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al., US Patent Application Publication No. 2018/0320516 (“Price”) in view of Chinya et al, US Patent Application Publication No. 2019/0130148 (submitted in IDS dated 9/22/2020 “Chinya”).
Claim 4. Price discloses the method of claim 1. Price does not explicitly disclose, wherein determining the tool string design comprises using a machine learning model on the computing system to determine the tool string design.
Chinya teaches wherein determining the tool string design comprises using a machine learning model on the computing system to determine the tool string design (Chinya, [0002] “Floating point matrix multiplication is at the core of virtually all machine-learning applications including neural networks and sparse-coding.”; [0026] “An approximation algorithm or computation may then be generated. In one example, a Pick-Best-Matching-Vector (PBMV) operation takes as an input a set of basis vectors (such as neurons with weights, or dictionary atoms for sparse codes) arranged as the columns of a matrix W, as well as an input vector x, and outputs a best matching neuron, (with respect to neural network applications), or a best matching atom, (with respect to sparse code applications) that corresponds to the inputted set of basis vectors.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Price (directed to designing optical computing elements using merit functions in a system that can perform calculations and manipulations) and Chinya (directed to mathematical processes involving sparse data and machine learning to improve efficiency) and arrived at applying machine learning techniques to aid in tool parameter selection. One of ordinary skill in the art would have been motivated to make such a 

Claim 5. Modified Price teaches the method of claim 4. Price does not explicitly disclose, but Chinya teaches, wherein the machine learning model comprises a sparse coding process (Chinya, [0026] “An approximation algorithm or computation may then be generated. In one example, a Pick-Best-Matching-Vector (PBMV) operation takes as an input a set of basis vectors (such as neurons with weights, or dictionary atoms for sparse codes) arranged as the columns of a matrix W, as well as an input vector x, and outputs a best matching neuron, (with respect to neural network applications), or a best matching atom, (with respect to sparse code applications) that corresponds to the inputted set of basis vectors.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Price (directed to designing optical computing elements using merit functions in a system that can perform calculations and manipulations) and Chinya (directed to mathematical processes involving sparse data and machine learning to improve efficiency) and arrived at applying machine learning techniques to aid in tool parameter selection. One of ordinary skill in the art would have been motivated to make such a combination because neural networks and sparse codes can improve the speed and not lose accuracy as taught in Chinya ([0015]).

Claim 6. Modified Price teaches the method of claim 5. Price does not explicitly disclose, but Chinya teaches wherein the sparse coding process comprises a matching pursuit (MP) algorithm, an orthogonal matching pursuit (OMP) algorithm, or a basis pursuit (BP) algorithm (Chinya, [0015] “For sparse-coding applications, the approximation computation may replace the matrix multiplication step forming the core of matching-pursuit (MP) or orthogonal matching-pursuit (OMP) type algorithms, and may still yield sparse-codes that are quite similar to baseline algorithms. As a result, a support vector machine (SVM) classifier 18, working over the space of sparse-codes may incur little or no loss in classification accuracy.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Price (directed to designing optical computing elements using merit functions in a system that can perform calculations and manipulations) and Chinya (directed to mathematical processes involving sparse data and machine learning to improve efficiency) and arrived at applying machine learning techniques to aid in tool parameter selection. One of ordinary skill in the art would have been motivated to make such a combination because neural networks and sparse codes can improve the speed and not lose accuracy as taught in Chinya ([0015]).

Claim 11. Incorporating the rejections of claims 6 and 8, claim 11 is rejected as discussed above for substantially similar rationale. 

Claim 13. Price discloses A method for designing a tool string for use in a wellbore, the method comprising: receiving a merit function, wherein the merit function comprises one or more defined objectives for performing a tool string process in a wellbore (Price, Fig. 8 evaluating merit functions; [0038] “The predictive performance of ICE 202 may be evaluated in 
determining a tool string design (Price, [0038] “Designing ICE 202 may include …. A merit-based function such as a standard error of calibration (SEC), a root mean SEC (RMSEC), a sensitivity, an accuracy, or any combination of the above is used to determine the quality of a given ICE 202 design.”; [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling (LWD) operation, according to estimated wellbore or formation fluid properties.”; [0056] “Step 806 includes evaluating, with a merit function and the transmission function of the first add-on ICE, a predictive performance of a modified optical computing device according to the characteristic of the sample.” Examiner’s Note (EN): the ICE is construed as a tool.), wherein the tool string design comprises an indication of one or more tools used to form a tool string for performing the tool string process in the wellbore (Price, [0056] “Step 806 includes evaluating, with a merit function and the transmission function of the first add-on ICE, and wherein the tool string design satisfies the merit function (Price, [0060] “Step 808 may include evaluating the predictive performance of the modified optical computing device with the selected merit function. Step 808 may include designing a single add-on ICE and developing a new 'n+1 '-element multivariate regression model for the modified optical computing device, having a superior predictive performance relative to a multivariate regression model for the un-modified optical computing device.”).
Price does not explicitly disclose determining, using a dictionary learning algorithm with sparse coding, one or more atoms based on the merit function, wherein the dictionary learning algorithm uses a dictionary of system parameters, wherein a plurality of atoms are defined by combinations of the system parameters from the dictionary, and wherein the plurality of atoms represent a sparse representation of the system parameters.
determining, using a dictionary learning algorithm with sparse coding, one or more atoms based on the merit function, wherein the dictionary learning algorithm uses a dictionary of system parameters, wherein a plurality of atoms are defined by combinations of the system parameters from the dictionary, and wherein the plurality of atoms represent a sparse representation of the system parameters (Chinya, [0026] “An approximation algorithm or computation may then be generated. In one example, a Pick-Best-Matching-Vector (PBMV) operation takes as an input a set of basis vectors (such as neurons with weights, or dictionary atoms for sparse codes) arranged as the columns of a matrix W, as well as an input vector x, and outputs a best matching neuron, (with respect to neural network applications), or a best matching atom, (with respect to sparse code applications) that corresponds to the inputted set of basis vectors.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Price (directed to designing optical computing elements using merit functions in a system that can perform calculations and manipulations) and Chinya (directed to mathematical processes involving sparse data and machine learning to improve efficiency) and arrived at applying machine learning techniques to aid in tool parameter selection. One of ordinary skill in the art would have been motivated to make such a combination because neural networks and sparse codes can improve the speed and not lose accuracy as taught in Chinya ([0015]).

Claim 14. Incorporating the rejections of claims 6 and 13, claim 14 is rejected as discussed above for substantially similar rationale. 

Claim 15. Modified Price teaches the method of claim 13, further comprising: forming a tool string using the tool string design; inserting the tool string into the wellbore; and performing the tool string process using the tool string in the wellbore (Price, [0068] “including fabricating the modified add-on ICE to be included in the modified optical computing device.”; [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling 

Claim 18. Modified Price teaches the method of claim 16, wherein determining the optical element design comprises: performing sparse coding on a dictionary defined by a plurality of the one or more optical characteristics; and identifying the optical element design based on the sparse coding (Chinya, [0026] “An approximation algorithm or computation may then be generated. In one example, a Pick-Best-Matching-Vector (PBMV) operation takes as an input a set of basis vectors (such as neurons with weights, or dictionary atoms for sparse codes) arranged as the columns of a matrix W, as well as an input vector x, and outputs a best matching neuron, (with respect to neural network applications), or a best matching atom, (with respect to sparse code applications) that corresponds to the inputted set of basis vectors.” EN: It would have been obvious to apply the sparse coding dictionary from Chinya to the multivariate merit function optical characteristics of Price).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Price (directed to designing optical computing elements using merit functions in a system that can perform calculations and manipulations) and Chinya (directed to mathematical processes involving sparse data and machine learning to improve efficiency) and arrived at applying machine learning techniques to aid in tool 

Claim 19. Modified Price teaches the method of claim 18, where determining the optical element design further comprises: performing a local optimization on the optical element design based on the sparse coding (Price, [0045] “Varying layer thicknesses of the add-on ICE using an RMSEC merit function as an optimization measure leads to an add-on ICE having a spectrum 502, with final layer thicknesses as shown in TABLE 1.”).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al., US Patent No. 8,065,244 related to sparse data neural network methods for solving multi-objective functions.
Chen et al., US Patent Application Publication No. 2017 /0270225 related to a system and method for designing integrated computational elements to become ruggedized for the downhole environment through optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN W CRABB/             Examiner, Art Unit 2129